Citation Nr: 1720864	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ellen H. Weston, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1968 during the Vietnam War.

This case comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2014, the Veteran testified during a Board hearing in Washington, D.C. before the undersigned Veterans Law Judge (VLJ). A transcript is of record. 


FINDING OF FACT

In a February 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal regarding entitlement to an initial compensable disability rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable disability rating for bilateral hearing loss have been met.
38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(1)(C)(5).  Further, an appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made only by the appellant or his authorized representative.  38 C.F.R. § 20.204(a).
Here, in a properly signed statement received by VA in February 2017, the Veteran, through his representative, withdrew his appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss.  Therefore, as there remains no allegation of error of fact or law for appellate consideration on this issue pursuant to this claim, the Board has no jurisdiction to review it, and dismissal is appropriate.


ORDER

The appeal on the issue of the entitlement to an initial compensable disability rating for bilateral hearing loss has been withdrawn, and is hereby, dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


